 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    ANTHONY MERITT POSEY,                            Case No. 2:15-cv-01482-RFB-GWF
12                       Petitioner,                   ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                       Respondents.
16

17          Respondents have filed a motion for enlargement of time (first request) (ECF No. 35),

18   asking for more time to file an answer. Petitioner has filed a response (ECF No. 36). As petitioner

19   notes, the court did express a desire to resolve this matter by September 30, 2019. ECF No. 34, at

20   15. However, after the court entered that order, new counsel for respondents was assigned to this

21   case. Counsel for respondents does not state that he has any scheduling conflicts, but that he needs

22   to become familiar with the case. Under these circumstances, the court will grant respondents one

23   extension.

24   ///

25   ///

26   ///

27   ///

28   ///
 1          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time (first

 2   request) (ECF No. 35) is GRANTED. Respondents will have through June 19, 2019 to file and

 3   serve an answer. No further extensions will be granted.

 4          DATED: May 13, 2019.
 5                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
 6                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
